Citation Nr: 1104481	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a meniscus injury of the 
right knee, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel





INTRODUCTION

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a February 2006 rating 
decision of the Department of Veterans Affairs ("VA") Medical 
and Regional Office Center ("RO") in Wichita, Kansas in which 
the RO denied service connection for a meniscus injury, right 
knee, postoperative and a blood disorder. See February 2006 
rating decision.  The appellant, who served on active duty from 
July 1974 to July 1976, appealed the denial of his right knee 
service connection claim to the Board.  Thereafter, the RO 
referred this issue to the Board for appellate review.  

The appellant was scheduled for a June 2008 BVA Travel Board 
hearing.  However, the record indicates that the appellant did 
not attend the scheduled hearing; therefore, his hearing request 
has been considered withdrawn.

After reviewing all of the evidence of record, the Board remanded 
the appellant's right knee service connection claim in July 2009 
in order for the appellant to be afforded a VA examination. See 
July 2009 BVA decision.  Although the RO scheduled the appellant 
for such an examination in March 2010, the appellant failed to 
appear. See letter from the RO to the appellant dated in February 
2010, with a handwritten note reflecting "no show."  
Thereafter, the RO affirmed its previous denial of the 
appellant's right knee service connection claim, subsequently 
recertifying the appeal to the Board for further review.     

However, after carefully considering all of the evidence of 
record, the Board finds for reasons discussed in more detail 
below that the appellant's right knee service connection claim 
should be REMANDED once more to the RO via the Appeals 
Management Center ("AMC") in Washington, DC for the purpose of 
affording the appellant another opportunity to attend a VA 
examination that could provide evidence supportive of his right 
knee service connection claim. See December 2010 appellant's 
post-remand Brief.  Upon REMAND, the RO will contact the 
appellant and notify him that further action is required on his 
part.  


REMAND

As discussed in the Board's July 2009 decision, medical evidence 
in this case indicates that the appellant has been diagnosed 
since service with, among other things, degenerative joint 
disease of the right knee. See July 2009 BVA decision; private 
medical records dated from January 2003 to December 2005.  The 
appellant seeks service connection for his present right knee 
condition upon the theory that he entered service with a 
preexisting right knee disorder that was aggravated during his 
period of service.  In support of his claim, pre-service private 
medical records and a service enlistment examination contained in 
the claims file reveal that the appellant injured his right knee 
as a teenager and underwent a right medial meniscectomy in 1973.  
Service treatment records also reveal that the appellant was seen 
for right knee complaints during service in December 1974, and 
subsequently underwent an athrotomy and excision of the retained 
horn of the right medial meniscus in February 1975. See service 
treatment records.  Additionally, service records reveal the 
appellant was seen for trauma to the right knee in January 1976. 
Id.   

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may also be granted for certain chronic 
diseases, such as degenerative arthritis, when such disease is 
manifested to a compensable degree within one year of separation 
from service and the veteran seeking service connection had 
continuous service for 90 days or more during a period of war or 
after December 31, 1946. See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d) (2010).  



A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2010).  In this regard, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. Id. (emphasis 
added).  This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service. 38 C.F.R. § 3.306(b) (2010).  
Furthermore, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled into service, 
except as to defects, infirmities or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111 (West 2002).  

In this case, after reviewing VA's regulations in conjunction 
with the above-referenced evidence indicating the appellant (1) 
entered service with a preexisting right knee condition and (2) 
experienced right knee problems while in service, the Board 
remanded the appellant's right knee service connection claim in 
July 2009 for a medical opinion addressing whether the appellant 
has a current right knee disability that is etiologically related 
to service, or if his preexisting right knee disability was 
aggravated in service as that term is defined by VA regulations. 
See July 2009 BVA decision; 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 
20 Vet App. 79, 83 (2006).  As mentioned above, while the 
evidence of record indicates that the appellant was scheduled 
upon remand for a VA examination in connection with his right 
knee disorder claim, he failed to appear. See letter from the RO 
to the appellant dated in February 2010, with a handwritten note 
reflecting "no show"; 38 C.F.R. § 3.159(c)(4).  



For the record, VA regulations provide that in situations in 
which a veteran fails to report for a VA examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of record. 
See 38 C.F.R. § 3.655.  In such instances, if the medical 
evidence of record regarding the etiology of the medical disorder 
for which the veteran seeks service connection is speculative or 
unequivocal, the veteran's claim could be denied.  In this case, 
the RO readjudicated the appellant's right knee disorder claim 
based upon the evidence in the claims file at the time the 
appellant failed to appear for his VA examination; and thereafter 
recertified the issue to the Board. See August 2010 supplemental 
statement of the case.  

Notably, however, the Board observes that a letter recently 
associated with the claims file from the appellant's 
representative dated in December 2010 requests that the 
appellant's missed VA examination appointment be rescheduled.  In 
this regard, the representative essentially asserts that the 
appellant appears not to have received proper notice as to the 
date, time and location of his previously scheduled VA 
examination since the record reveals the RO clearly had 
significant difficulty locating a current address for the 
appellant. See appellant's post-remand brief.  The representative 
argues that the RO could have and should have contacted the 
appellant at his most recently identified address in the claims 
file, that being a domiciliary of a local VA Medical Center. Id., 
p. 2.  Since the appellant was not provided such notice of his 
examination, the representative requests that the appeal be 
remanded once more to the RO for the rescheduling of the 
examination. Id.   

Given the circumstances of this case and the request of the 
appellant's representative, the Board finds that VA's duty to 
assist arguably extends to affording the appellant another 
opportunity to attend a VA examination.  In addition, if the 
appellant fails to attend the rescheduled examination, the Board 
finds that in light of the evidence in the claims file indicating 
the appellant entered service after experiencing a significant 
pre-service right knee injury and also experienced other right 
knee problems during service, the RO should refer the appellant's 
claims folder for a VA medical opinion (without an examination) 
for the purpose of addressing the medical questions in this case.  

Therefore, the appeal is REMANDED to the RO for the following 
actions:

1.	The RO should afford the appellant another 
opportunity to attend a VA examination within 
the appropriate specialty to determine if the 
appellant has a currently diagnosed right 
knee disability that is etiologically related 
to service.  All tests and studies deemed 
necessary should be accomplished and clinical 
findings should be reported in detail.  If 
the appellant fails to appear for his 
scheduled VA examination, the RO should 
request a VA medical opinion (without 
examination) addressing the questions below.  
The claims folder must be made available to 
the examiner for review.  The examiner should 
review the entire claims folder, to include 
the appellant's service treatment records.  
The examiner must address the following:

      (A).  Identify all current right knee 
disorders;

(B).  For each diagnosed disorder, is it 
as least as likely as not that any 
identified right knee disorder had its 
onset or was incurred in service;

(C).  Is it at least as likely as not that 
the appellant's preexisting meniscus 
injury of the right knee was permanently 
aggravated in service.

For the record, the term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

2.	After the above-referenced development has 
been completed, the RO should review the case 
again.  If the benefit sought is not granted, 
the RO should furnish the appellant and his 
representative with a supplemental statement 
of the case, and should give the appellant a 
reasonable opportunity to respond before 
returning the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

